                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:  ZOSTAVAX (ZOSTER VACCINE               MDL NO. 2848
 LIVE) PRODUCTS LIABILITY
 LITIGATION


 THIS DOCUMENT RELATES TO:
 AUGUST SPEIRS, et al.

                      v.

 MERCK   &   CO.,   INC., et al.                CIVIL ACTION NO. 18-20270



   MEMORANDUM IN SUPPORT OF SEPARATE PRETRIAL ORDER NO.                l . ./120
Bartle, J.                                           January   ~   f     , 2020

             Plaintiff August Speirs brings this diversity action

against defendants Merck & Co., Inc., Merck Sharp & Dohme Corp.,

and McKee son Corp.        ( the "defendants") seeking damages for

injuries allegedly suffered from Zostavax, a shingles vaccine.

This is one of over 1,100 cases assigned to the undersigned as

part of Multidistrict Litigation No. 2848.           Before the court is

the motion of Joan Speirs, the widow of August Speirs, for an

extension of time to comply with Pretrial Order No. 205
                                       .
("PTO 205") which required her to file documentation

demonstrating her appointment as the personal representative of

August Speirs' estate under New York law.        1




1.   "When an act may or must be done within a specified time,
the court may, for good cause, extend the time." Fed. R.
Civ. P. 6 (b) (1) (emphasis added).
            Mr. Speirs died on September 29, 2018 before the

lawsuit was filed.      Counsel for Joan Speirs, the law firm of

Marc J. Bern   &   Partners LLP (the "Bern firm"), commenced this

action on November 2, 2018.     Though deceased, Mr. Speirs was the

only plaintiff named in the complaint.

            On May 21, 2019, Joan Speirs moved to amend the

complaint pursuant to Rule 15(a) (2).     She sought to substitute

herself as the plaintiff in this action and to add a claim for

wrongful death.     On August 30, 2019, we entered PTO 205 which

denied the motion to add the wrongful death claim because the

proposed amended complaint did not include such a claim and

postponed any decision whether to permit Joan Speirs to

substitute herself as the plaintiff.     We required her first to

·file documentation within 30 days which demonstrated her

appointment as the personal representative of her husband's

estate. 2   We warned the motion to amend would be denied and the

action dismissed with prejudice should she fail to do so.

            On September 26, 2019, Joan Speirs moved to extend the

time to comply with PTO 205.     The defendants did not oppose the



2.    Under New York law, which the parties agree applies, the
right to file suit passes to the personal representative of a
decedent's estate. N.Y. E.P.T.L. § 11-3.2. A mere beneficiary
does not have standing to file suit on behalf of an estate.
§~e Stallsworth v. Stallsworth, 138 A.D.3d 1102, 1103
 (N.Y. App. Div. 2016); Schoeps v. Andrew Lloyd Webber Art
found., 66 A.D.3d 137, 137 (N.Y. App. Div. 2009); Jackson v.
Kessner, 206 A.D.2d 123, 127 (N.Y. App. Div. 1994).
                                   -2-
motion, and we extended the deadline until November 11, 2019.

On November 8, 2019, Joan Speirs moved for another extension.

Again, the defendants did not oppose.      The court extended the

time to comply until December 30, 2019 but warned no further

extensions would be granted.

            Joan Speirs filed her third motion to extend on

December 30, 2019.    Though she seeks a third extension of time

to comply with PTO 205, she attached to the motion documentation

which she contends demonstrates that she is the proper personal

representative of her husband's estate under New York law.       The

defendants oppose the motion for a third extension.

            Under New York law, only a person appointed as the

personal representative of an estate has standing to bring

claims on behalf of the estate.     See supra n. 2.   The

Surrogate's Court Procedure Act (the "SCPA") governs how someone

may be appointed the personal representative of an estate in

New York.    See N.Y. Surr. Ct. Proc. Act§§ 101-2805, et seq.

            Under the SCPA, a person who is named the executor of

an estate may promptly be appointed the temporary personal

representative of that estate.     See SCPA at§ 1412.1.     To do so

the named executor must submit a written request for preliminary

letters testamentary and a preliminary probate petition to the

Surrogate's Court of New York.     Id.   That court may then issue

the preliminary letters testamentary which confer the named

                                  -3-
executor with immediate administration over the estate.

In re Bayley's Will, 339 N.Y.S.2d 129, 133-34 (N.Y. Sur. 1972)

Notably, the named executor is not required to serve other

interested parties 3 for preliminary letters testamentary to

issue.     SCPA at§ 1412.3(a).

             Counsel for Joan Speirs made several representations

to this court in their extension requests.     In the September 26,

2019 extension request, counsel for Joan Speirs represented she

had sought letters of administration from the Suffolk County

Surrogate's Court.on June 3, 2019 but that that court rejected

the submission.     Counsel does not provide a reason for the

rejection.     In the November 8, 2019 extension request, counsel

represented they would submit a request for preliminary letters

of administration to "expedite this process."

             Counsel attaches to the December 30, 2019 e~tension

motion a request for preliminary letters testamentary dated

November 9, 2019.     Counsel does not share with the court whether

preliminary letters testamentary were ever requested prior

thereto.     Counsel further represents in the December 30, 2019

extension motion that the Surrogate's Court granted preliminary

letters te~tamentary but that the letters had not been issued as



3.   To probate a will, the Surrogate's Court normally must
obtain jurisdiction over all parties interested in the will,
including distributees, beneficiaries, the state tax
commissioner, and any trustees and guardians.  SCPA at§ 1403.
                                  -4-
of that date because a filing fee had not been paid.          Counsel

attaches proof that fees were paid as of December 20, 2019 but

fails to state that the letters have been issued in a

January 21, 2020 reply in support of the third extension.

             This action was commenced well over a year ago in the

name of August Speirs who at that point had been dead for over a

month.    A deceased person cannot commence a lawsuit.        The Bern

firm filed the complaint in this action.          The firm was on notice

or should have been on notice at the outset that under New York

law Joan Spiers needed to be named or substituted as the

plaintiff on behalf of her deceased husband's estate.

             Joan Speirs has been dilatory in not qualifying as the

personal representative of her husband's estate under New York

law.     The process is not difficult.    This delay is prejudicial

to the defendants in time and expense.          There has also clearly

been a history of dilatoriness on the part of counsel, who is

representing Joan Speirs.       No acceptable excuse has been offered

by plaintiff's counsel as to why this case has not moved forward

for over a year.       Nothing has happened except for the filing of

a complaint in the name of a plaintiff already deceased.           No

sanction other than dismissal would be adequate.          See Poulis v.

~_tat~~aFm Fire    &   Cas. co., 747 F.2d 863    (3d Cir. 1984).

             We find no good cause to grant a third extension.          For

the reasons stated above, we will deny the third motion of

                                    -5-
Joan Speirs to extend the time to comply with PTO 205 and will

dismiss this action with prejudice.




                               -6-
